DICE, Commissioner.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $50.
Trial was before the court without the intervention of a jury.
The record is similar to that in Thomas v. State, Tex.Crim.App., 361 S.W.2d 392, an appeal from Van Zandt County, this day decided, and shows that the information was not presented upon a complaint then in existence, as required by Art. 415, Vernon’s Ann.C.C.P.
For such reason and under the authorities cited in our opinion reversing the conviction in the Thomas case, the information is invalid.
The judgment is reversed and the cause is remanded.
Opinion approved by the court.